DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to preliminary amendments filed Sep. 8, 2022.

Election/Restrictions
2.	Claims 1 and 13 are generic to the following disclosed patentably distinct species: 
	I) the action-allowable information includes at least one of peripheral environment information, information regarding a state of the first moving object which is a control target, battery information, or geographic information.
	II) the action-allowable information includes an action-allowable time, and in a case in which the action-allowable time is less than a specific threshold, the circuitry is further configured to control the first moving object to move to a power supply station.
	III) the action instruction is based on a mapping table in which a combination of a condition related to the action-allowable information and the action in a case in which the condition is satisfied is defined.
The species are independent or distinct because each of the species include an independent "coordinated entity with a distinct functionality" which are not required for the other species. In addition, the different species have mutually exclusive characteristics for each identified species and are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
Each of the coordinated entities require an independent search. For example searching different classes/subclasses or electronic resources, or employing different search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
3.	During a telephone conversation with Mr. Hopeton Walker on Nov. 16, 2022 a provisional election was made without traverse to prosecute the invention of Species III, claims 8 and 20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 4-7 and 16-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-3, 8-15 and 20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,292,602. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1-20 of patent # 11,292,602 contain every element of claims 1-3, 8-15 and 20-24 of the instant application and as such anticipate claims 1-3, 8-15 and 20-24 of the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-3 and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Levien et al., U.S. Patent Application Publication No. 2014/0288813 (referred to hereafter as Levien).


As to claims 1 and 13, Levien teaches a circuit and method, comprising: 
transmitting action-allowable information to a base station (see para. 36, 60 and 64); 
receiving an action instruction from the base station based on the transmitted action-allowable information (see para. 49, 64 and 60-61); 
receiving, from the base station, a map in which a danger level for each place is defined (see para. 94-95); and 
controlling an action of a moving object based on the action instruction and the map in which the danger level for each place is defined (see para. 94-95).
	As to claims 2 and 14, Levien teaches the circuit and method according to claims 1 and 13, wherein the danger level is defined in the map in a case the first moving object lands on each place (see para. 94-95).
As to claims 3 and 15, Levien teaches the circuit and method according to claims 1 and 13, wherein the circuitry is further configured to dynamically update the map (see para. 94-95 and 97).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 8-12 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Levien in view of Clark, U.S. Patent Application Publication No. 2016/0347462.
As to claims 8 and 20, Levien teaches a circuit and method, comprising: 
transmitting action-allowable information to a base station (see para. 36, 60 and 64); and receiving an action instruction from the base station based on the transmitted action-allowable information (see para. 49, 64 and 60-61). 
Levien does not explicitly teach:
the action instruction is based on a mapping table in which a combination of a condition related to the action-allowable information and the action in a case in which the condition is satisfied is defined.
However, Clark teaches a method and system for receiving action information and receiving action instruction wherein the action instruction is based on a mapping table in which a combination of a condition related to the action-allowable information and the action in a case in which the condition is satisfied is defined (see para. 30, 32, 57, 40 and 42).
It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to configure the action in Levien as taught by Clark. Motivation to do so comes from the teachings of Clark that doing so would allow the UAV to safely land and increase the chances of recovery of the UAV.
 
As to claims 9 and 21, Levien in view of Clark teach the circuit and method of claims 8 and 20. Clark further teaches the mapping table is set in advance by one of the base station or a network (see para. 30, 32, 57, 40 and 42).
As to claims 10 and 22, Levien in view of Clark teach the circuit and method of claims 8 and 20. Clark further teaches the action defined in the mapping table includes an action in a maintaining mode and an action in a landing mode (see para. 40 and 42).
As to claims 11 and 23, Levien in view of Clark teach the circuit and method of claims 8 and 20. Clark further teaches the maintaining mode includes an all-maintaining mode in which all current actions continue and a power-saving mode in which a subset of the current actions continue (see para. 38-40).
As to claims 12 and 24, Levien in view of Clark teach the circuit and method of claims 8 and 20. Clark further teaches the landing mode includes a preparative landing mode including a specific landing preparation and an emergency landing mode not including the specific landing preparation (see para. 38-40).
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663